 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1003 
In the House of Representatives, U. S.,

January 26, 2010
 
RESOLUTION 
Expressing support for the designation of January 10, 2010, through January 16, 2010, as National Influenza Vaccination Week. 
 
 
Whereas National Influenza Vaccination Week may provide an important opportunity to encourage seasonal flu and H1N1 vaccination at a time when demand for flu vaccines usually drops significantly but the risk for infection remains; 
Whereas each year 5 to 20 percent of the population in the United States gets the flu, an average of more than 200,000 people are hospitalized from flu-related complications, and about 36,000 people die from flu-related causes; 
Whereas between April and mid-November, the United States saw approximately 47,000,000 cases of the 2009 H1N1 flu, more than 200,000 hospitalizations, and nearly 10,000 deaths; 
Whereas the United States is fortunate that the flu activity has declined in recent weeks, but flu experts warn that the public is still at risk of infection and we should also prepare for a possible third wave of H1N1 flu; 
Whereas people in the United States have a window of opportunity to get the H1N1 vaccine and lessen the impact of, or even prevent, another wave of illness; 
Whereas getting vaccinated is a shared responsibility to protect families and communities that is safe and effective, and it is the best defense against all types of flu; 
Whereas seasonal flu vaccines have been safely used for more than 60 years and data compiled for H1N1 vaccines indicate a similarly excellent safety profile; 
Whereas information on seasonal flu vaccine distribution and availability is available at the Centers for Disease Control and Prevention’s (CDC) www.Flu.gov Web site; 
Whereas over 135,000,000 doses of the H1N1 vaccine are now available, with more coming every day; 
Whereas Congress recognizes the hard work of public health officials in responding to the 2009 H1N1 flu; 
Whereas one of the goals, in addition to fostering continuing influenza vaccination, of National Influenza Vaccination Week is to engage H1N1 at-risk audiences who are not yet vaccinated; 
Whereas when the vaccine was first made available, the CDC’s Advisory Committee on Immunization Practices (ACIP) recommended that vaccination efforts should focus first on people in five target groups who are at higher risk for the 2009 H1N1 influenza or related complications; 
Whereas the five target groups for H1N1 are pregnant women, people who live with or provide care for infants younger than 6 months, health care and emergency medical services personnel, people 6 months through 24 years of age, and people 25 years through 64 years of age who have certain medical conditions that put them at higher risk for influenza-related complications; 
Whereas Monica Rodriguez, a pregnant mother from El Monte, California, could likely have prevented her death if she was able to get vaccinated; 
Whereas January 13 is Families Flu Vaccination Day and will highlight the importance of the 2009 H1N1 vaccination for pregnant women, children, and caregivers of children less than 6 months of age; 
Whereas H1N1 flu shots are widely available and everyone, even those not in the high-risk groups are urged to get vaccinated; 
Whereas the U.S. Department of Health and Human Services as well as State and local public health departments and other partners, such as Families Fighting Flu, are planning National Influenza Vaccination Week events around the country and have additional information available at www.cdc.gov/flu/NIVW/; 
Whereas the American Public Health Association, the Association of State and Territorial Health Officials, Families Fighting Flu, the Infectious Diseases Society of America, the American Medical Association, the American Nurses Association, the American Academy of Pediatrics, the American College of Obstetricians and Gynecologists, the National Environmental Health Association, the National Association of Nurse Practitioners in Women’s Health, the American Association of Colleges of Nursing, the Society for Healthcare Epidemiology of America, the American Osteopathic Association, the National Association of Community Health Centers, the National Association of Pediatric Nurse Practitioners, the American Red Cross, the American Academy of Physician Assistants, the National Hispanic Medical Association, the American College of Emergency Physicians, the American College of Preventive Medicine, the National Alliance for Hispanic Health, the International Association of Firefighters, the American Academy of Family Physicians, the Association for Profession in Infection Control and Epidemiology, the American Pharmacists Association, the American College Health Association, the American College of Physicians, the National Family Planning and Reproductive Health Association, the National Association of School Nurses, the Association of Maternal and Child Health Programs, the National Association of Children’s Hospitals and Related Institutions, the National Community Pharmacists Association, the American Hospital Association, the Federation of American Hospitals, Epocrates, the American Academy of Neurology, the National Association of County and City Health Officials, and the Association of Occupational Health Professionals in Healthcare support the H1N1 flu vaccine; and 
Whereas people can find seasonal and H1N1 vaccine distribution information by checking the www.Flu.gov Web site that identifies clinics that have influenza vaccine available: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Influenza Vaccination Week, including raising public awareness that vaccination is the best defense against the flu; and 
(2)encourages people in the United States to get vaccinated, especially those with underlying health conditions, pregnant women, children, young adults, caretakers of infants, and healthcare workers. 
 
Lorraine C. Miller,Clerk.
